

Exhibit 10.14.3
AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT
Alexander J. Pepe
THIS AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of January 13, 2017 (the “Effective Date”), between Ixia, a
California corporation (“Employer”), and Alexander J. Pepe (“Employee”).
Capitalized terms used herein, unless otherwise defined herein, shall have the
same meanings as such terms have in the Employment Agreement (as defined in
Recital A below).
RECITALS
A.    Employer, as the assignee of Anue Systems, Inc., a Delaware corporation
(“Anue”), and Employee are parties to that certain Employment Agreement made and
entered into as of May 4, 2012 (the “Original Agreement”), as amended by
Amendment No. 1 thereto dated as of August 14, 2013 and Amendment No. 2 thereto
dated as of October 24, 2013 (the “Second Amendment”). The Original Agreement,
as amended by the First Amendment and the Second Amendment, is referred to
herein as the “Employment Agreement.”
B.    Pursuant to the Employment Agreement, Employee serves as the Chief
Operating Officer of Employer.
C.    Employer and Employee wish to amend the Employment Agreement on the terms
and conditions set forth in this Amendment.
NOW, THEREFORE, in consideration of the foregoing recitals of and of the
covenants and agreements set forth below, the parties hereto hereby agree as
follows:
AGREEMENT
1.Amendment to Section 6 of the Second Amendment. Effective as of the Effective
Date, Section 6 of the Second Amendment shall be deleted in its entirely and
replaced with the following:
“6.
Officer Severance Plan. The parties agree that Employee previously has been, and
from and after the Effective Date shall continue to be, designated as an
“Eligible Officer” for purposes of Employer’s Officer Severance Plan (As Amended
and Restated Effective February 12, 2016) (the “2016 Plan”) or any successor
thereto. Employer acknowledges that vesting of the stock options and RSUs
described in the Second Amendment may be accelerated under the terms of the 2016
Plan."

2.    No Other Amendments. The Employment Agreement, except as expressly amended
by this Amendment, shall continue unmodified and in full force and effect.
3.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and which together shall constitute one and
the same instrument.


1



--------------------------------------------------------------------------------




4.    Governing Law. This Amendment will be governed by the laws of the State of
Texas, without regard for conflict of law provisions.  Any litigation arising
out of or relating to this Amendment shall be filed and pursued exclusively in
the state or federal courts in Travis County, Texas, and the parties hereto
consent to the jurisdiction of and venue in such courts.
5.    Amendment. This Amendment may be amended only by a written instrument
executed by both of the parties hereto.
6.    Independent Advice. Employee has been encouraged to consult with counsel
of Employee’s choice concerning this Amendment. Employee hereby acknowledges and
represents that Employee has consulted with, or has voluntarily declined to
consult with, independent counsel regarding Employee’s rights and obligations
under this Amendment, and that Employee fully understands and is voluntarily
agreeing to the terms and conditions contained herein.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
IXIA




By:     /s/ Bethany Mayer         
Bethany Mayer
President and Chief Executive Officer
EMPLOYEE




  /s/ Alexander J. Pepe
Alexander J. Pepe


Date Signed:       1/16/17         
Date Signed:       1/16/17         





2

